   Case 1:19-cr-00025-GJQ ECF No. 85 filed 11/06/19 PageID.504 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                       Case No. 1:19-CR-025
      v.
                                                    Hon. Gordon J. Quist
MUSE ABDIKADIR MUSE,                                U.S. District Judge
     a/k/a ALI ALMUHAJIR,
MOHAMED SALAT HAJI,
     a/k/a SALAMUJAHID ALMUHAJIR, and
MOHAMUD ABDIKADIR MUSE,
     a/k/a ABU OSAMA ALMUHAJIR,

                   Defendants.
                       /

                                  NOTICE OF FILING

      The United States of America, by and through its undersigned counsel,

hereby provides notice of the filing of Government’s Classified In Camera, Ex Parte

Memorandum Of Law And Motion For A Protective Order Pursuant To Section 4 Of

The Classified Information Procedures Act And Rule 16(d)(1) Of The Federal Rules

Of Criminal Procedure.

                                      Respectfully submitted,

                                      ANDREW BYERLY BIRGE
                                      United States Attorney
Dated: November 6, 2019
                                      /s/ Clay M. West
                                      CLAY M. WEST
                                      CHRISTOPHER M. O’CONNOR
                                      Assistant United States Attorneys
                                      United States Attorney’s Office
                                      P.O. Box 208
                                      Grand Rapids, MI 49501-0208
                                      (616) 456-2404
                                      clay.m.west@usdoj.gov
                                      christopher.oconnor@usdoj.gov
